DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the applicant’s Restriction/Election filed on 06/15/2021.
Currently claims 1-10 are pending in the application.

Election/Restrictions
Applicant's election without traverse of Species C, Embodiment of Fig. 4, Claims 1, 2 and 4-10, in the reply filed on 06/15/2021 is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/03/2021, 10/19/2020, 03/10/2020 and 12/23/2019 were filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2015108882 (Takihara) and further in view of JP-2016122352 (Higuchi).
Regarding claim 1, Takihara discloses, an optical device case (50; Fig. 1; [0015]; i.e. traffic light device member) comprising: 
a light-transmitting window member (10; Fig. 1; [0015]; i.e. sheet); and 


    PNG
    media_image1.png
    502
    749
    media_image1.png
    Greyscale

wherein the window member (10) includes a light-transmitting member (12; Fig. 1; [0015] – [0016]; i.e. base sheet),
Note:  Takihara teaches in para. [0016] that the material of the base sheet 12 include an acrylic resin, a polycarbonate, a styrene resin, a polyester, a cellulose resin (such as triacetyl cellulose), a polyolefin, an alicyclic polyolefin, a vinyl chloride resin, a polyamide, a polyurethane, and a glass. These materials can potentially transmit light.
a polymer film (16; Fig. 1; [0015]; i.e. cured resin layer) provided on an outer surface of the light-transmitting member (12), 
the polymer film (16) having a moth-eye structure (14; Fig. 1; [0015]; i.e. convex portion) at its surface, 
0 ([0012]), and 
Note: Takihara teaches in para. [0012] that the contact angle of the surface with respect to water being 1350 or more. Thus the contact angle taught by Takihara overlaps the claimed range of not less than 1400. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).
Takihara further teaches, heating the sheet 10 using a heater heated to about 3000 C ([0085]), but fails to teach explicitly, a resistance heater provided on an inner surface of the light-transmitting member.  
However, in analogous art, Higuchi discloses, a resistance heater (5; Fig. 1A; [0029]; i.e. heating body or element, made of indium oxide which is used as a resistive element in integrated circuits) provided on an inner surface 

    PNG
    media_image2.png
    373
    867
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Takihara and Higuchi before him/her, to modify the teachings of an optical device case with a heating element as taught by Takihara and to include the teachings of an optical device case with a resistive heating element as taught by Higuchi since the use of resistive heating element is a cost-effective water repellent mechanism capable of removing dry snow, wet snow, frost, ice, water drops having different properties, and capable of maintaining water repellency over a long period of time ([0007]). Absent this important teaching in Takihara, a person with ordinary skill in the art would be motivated to reach out to Higuchi while forming an optical device case of Takihara. 


Regarding claim 2, with the teaching of the resistance layer on the inner surface of the light-transmitting member from Higuchi in claim 1, the combination of Takihara and Higuchi further teaches, the optical device case, further comprising 
a hydrophilic layer ([0013]; Takihara Reference; Takihara teaches, it is preferable that the surface of the fine uneven structure is hydrophilic) provided on an inner side of the resistance heater (5; Fig. 1A; [0029]; teaching from Higuchi), 
Note: Takihara teaches in para. [0013] that the surface of the fine uneven structure is hydrophilic. It is well within the purview of a person with ordinary skill in the art that the inner surface is the best location for the hydrophilic layer. Since Higuchi teaches a resistance heater at the inner surface, thus with the teaching of Takihara and Higuchi, a person with ordinary skill in the art would use the hydrophilic layer on the inner side of the resistance heater.
wherein a contact angle of a surface of the hydrophilic layer with respect to water is not more than 200 ([0013]; the water contact angle is preferably 300 or less).  
See claim 1 for 103 motivation.
Note: The contact angle of 300 or less taught by Takihara overlaps the claimed range of not more than 200. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).

Regarding claim 8, Takihara discloses, a lamp (64; Fig. 4; [0014]; i.e. lights) for a signal light (62; Fig. 4; [0014]; i.e. signal light), comprising: 
the optical device case (50; Fig. 1; [0015]; i.e. traffic light device member) as set forth in claim 1 (see claim 1 rejection); and 

    PNG
    media_image3.png
    778
    622
    media_image3.png
    Greyscale

.  

    PNG
    media_image1.png
    502
    749
    media_image1.png
    Greyscale


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takihara and Higuchi as applied to claim 2 and further in view of JPS-5687001 (Sakaguchi).
Regarding claim 4, the combination of Takihara and Higuchi teaches claim 2 but fails to teach explicitly, the optical device case, wherein the hydrophilic layer includes a porous alumina layer.
However, in analogous art, Sakaguchi discloses, the optical device case, wherein the hydrophilic layer (combination of 1 and 2; Fig. 1; [0004]; i.e. porous aluminum and hydrophilic resin) includes a porous alumina layer (1; Fig. 1; [0003] - [0004]; i.e. porous transparent film of aluminum oxide).
	Note: Sakaguchi teaches in para. [0001] and [0003] that anti-fogging film is made of porous transparent film of aluminum oxide (alumina).

    PNG
    media_image4.png
    240
    272
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Takihara, Higuchi and Sakaguchi before him/her, to modify the teachings of an optical device case with a hydrophilic layer at an inner surface as taught by Takihara and to include the teachings of an anti-fogging film case with a hydrophilic layer that includes a porous alumina layer as taught by Sakaguchi since porous alumina layer provides a long lasting anti-fogging characteristics with additional control of pores of the porous alumina ([0002]). Absent this important teaching in Takihara, a person with ordinary skill in the art would be motivated to reach out to Sakaguchi while forming an optical device case of Takihara. 

Regarding claim 6, the combination of Takihara, Higuchi and Sakaguchi teaches in claim 4, the optical device case, wherein the resistance heater (5; Fig. 1A; [0029]; Higuchi Reference) includes a transparent conductive layer (indium oxide (ITO), fluorine zinc oxide (FTO), Silver nanowire, graphene (C 3 nano), and PEDOT / PSS; Higuchi Reference) formed on the innerPreliminary Amendment Page 3 of 4 surface of the light-transmitting member (60; Fig. 1A; [0016]; i.e. optical member; Higuchi Reference), and 

    PNG
    media_image2.png
    373
    867
    media_image2.png
    Greyscale

the porous alumina layer (1; Fig. 1; [0003]-[0004]; i.e. porous transparent film of aluminum oxide; Sakaguchi Reference) is provided on the transparent conductive layer (teaching from Higuchi above).  See 103 motivation in claims 1 and 4.
Note: Takihara teaches in para. [0013] that the surface of the fine uneven structure is hydrophilic. Since Higuchi teaches a resistance heater at the inner surface, thus with the teaching of Takihara and Higuchi, a person with ordinary skill in the art would use the hydrophilic layer on the inner side of the resistance heater. Furthermore, Sakaguchi teaches hydrophilic layer includes a porous alumina layer. Thus with the teaching of the combination of Takihara, Higuchi and Sakaguchi, one can deduce that the porous alumina layer is provided on the transparent conductive layer.

    PNG
    media_image4.png
    240
    272
    media_image4.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takihara, Higuchi and Sakaguchi as applied to claim 4 and further in view of US 2012/0200932 A1 (Minari).
Regarding claim 5, the combination of Takihara, Higuchi and Sakaguchi teaches in claim 4, the optical device case, wherein the hydrophilic layer uses a porous alumina layer (Fig. 1; [0003]-[0004]; Sakaguchi Reference), but fails to teach explicitly, the porous alumina layer has an inverted moth-eye structure at its surface.
However, in analogous art, Minari discloses, the porous alumina layer (10; Fig. 3; [0048]; i.e. moth-eye mold with porous alumina layer over its surface) has an inverted moth-eye structure at its surface (through recess 12; Fig. 3; [0055]).

    PNG
    media_image5.png
    375
    612
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Takihara, Higuchi, Sakaguchi and Minari before him/her, to modify the teachings of an optical device case with a hydrophilic layer at an inner surface as taught by Takihara and to include the teachings of a mold with porous alumina layer having an inverted moth-eye structure at its surface as taught by Minari since inverted moth-eye structure provides anti-glare function for the viewers of an optical device ([0138]) and improved wettability for a curable resin ([0032]). Absent this important teaching in Takihara, a person with ordinary skill in the art would be motivated to reach out to Minari while forming an optical device case of Takihara. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takihara, Higuchi and Sakaguchi as applied to claim 4 and further in view of US 2015/0008177 A1 (Yajima).
Regarding claim 7, the combination of Takihara, Higuchi and Sakaguchi fails to teach explicitly, the optical device case of claim 4, wherein the porous alumina layer contains Ti. 
However, in analogous art, Yajima discloses, the optical device case of claim 4, wherein the porous alumina layer contains Ti ([0007]).	
Note: Yajima teaches in para. [0007] that a porous alumina body includes 5 to 30 mass % of titanium. There is provided a porous alumina body which includes one of four elements including titanium and copper, and hence has a high strength and is excellent in corrosion resistance against an alkali solution or an acid solution. While the teaching is part of the Patent Document 3 JP-A-2010-228948, the examiner considers it as a teaching of Yajima as well.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Takihara, Higuchi, Sakaguchi and Yajima before him/her, to modify the teachings of an optical device case with a heating body as taught by Takihara and to include the teachings of porous alumina layer, which is part of the transparent conductive layer over heater, contains Ti as taught by Yajima since porous alumina layer containing Ti has a very high strength and is excellent in corrosion resistance against an alkali solution or an acid solution ([0007]). Absent this important teaching in Takihara, a person with ordinary skill in the In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takihara and Higuchi as applied to claim 1 and further in view of US 2005/0254358 A1 (Kosako).
Regarding claim 9, the combination of Takihara and Higuchi teaches, the optical device case as set forth in claim 1 (see rejection in claim 1); and 
But the combination of Takihara and Higuchi fails to teach, the optical device case belongs to a camera; and
an image sensor provided inside the optical device case.  
However, in analogous art, Kosako discloses, the optical device case (50; Fig. 14; [0062]; i.e. optical system holder) belongs to a camera (10; Fig. 12; [0062]; i.e. digital camera); and
an image sensor (51; Fig. 14; [0062]; i.e. image sensor) provided inside the optical device case (50).  

    PNG
    media_image6.png
    374
    617
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Takihara, Higuchi and Kosako before him/her, to modify the teachings of an optical device case as taught by Takihara and to include the teachings of the optical device case and image sensor belong to a camera as taught by Kosako since the optical device case including an image sensor can be used by a camera which would be another potential application for the optical device case. Absent this important teaching in Takihara, a person with ordinary skill in the art would be motivated to reach out to Kosako while forming an optical device case of Takihara. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).


Regarding claim 10, the combination of Takihara and Higuchi teaches, the optical device case as set forth in claim 1 (see rejection in claim 1); and 
But the combination of Takihara and Higuchi fails to teach, the optical device case belongs to an optical detection device; and
a photosensor provided inside the optical device case.  
However, in analogous art, Kosako discloses, the optical device case (50; Fig. 14; [0062]; i.e. optical system holder) belongs to an optical detection device (10; Fig. 12; [0062]; i.e. digital camera, with broadest reasonable interpretation, a digital camera can be interpreted as an optical detection device); and
a photosensor (51; Fig. 14; [0062]; i.e. image sensor, photosensor and image sensor are equivalent) provided inside the optical device case (50).  

    PNG
    media_image6.png
    374
    617
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Takihara, Higuchi and Kosako before him/her, to modify the teachings of an optical device case as taught by Takihara and to include the teachings of the optical device case and image sensor belong to a camera or an optical detection device as taught by Kosako since the optical In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2015/0140154 A1 (Isurugi) - A mold base containing a porous alumina layer over its surface is disclosed. It includes a base and an aluminum alloy layer provided on the base, wherein the aluminum alloy layer contains aluminum, a non-aluminum metal element, and nitrogen. The aluminum alloy layer of the mold base of an embodiment of the present invention has high specularity.
2. US 2009/0284638 A1 (Chang) – A camera module is disclosed that includes a barrel, two optical elements in the barrel, a spacer disposed between the two optical elements, a holder connected to the barrel, an image sensor module, and a circuit board. The spacer has an inner side with a curvature at each point on a contour of an axial section thereof greater than 0. The image sensor module is disposed at the image side of the optical elements.
3. US 2012/0318772 A1 (Minoura) - A moth-eye mold is disclosed including a porous alumina layer over its surface. It includes an aluminum base and an aluminum film deposited on a surface of the aluminum base, the aluminum film having a purity of not less than 99.99 mass %. 
4. US 10,907,019 B2 (Nakahara) - A synthetic polymer film having a surface which has a plurality of raised portions is disclosed. The surface has a microbicidal effect.
5. US 2009/0085134 A1 (Park) - A wafer-level image sensor module is disclosed. It includes a wafer, an image sensor mounted on the wafer, a transparent member installed above the top surface of the wafer so as to seal the image sensor, a plurality of vias formed in the wafer so as to be positioned outside the transparent member, a plurality of upper pads formed on the upper ends of the respective vias and an encapsulation portion formed on the top surface of the wafer so as to be positioned outside the transparent member.
6. US 2013/0270419 A1 (Singh) - A miniature camera module component is disclosed. It consists of replicated lens shapes on a protective cover wafer and multiple cavities with the replicated lens shapes respectively disposed therein. A carrier wafer is coupled to the protective cover wafer before it is diced. An intermediate wafer is coupled to the protective cover wafer, and the carrier wafer is removed. An image sensor wafer is coupled to the protective cover wafer, and the intermediate wafer is removed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                                                                                                                                                                                                                      


08/24/2021